Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This non-final office action is in response to the application filed 4/12/2019.
Claims 1-21 are pending.  Claims 1, 11, and 21 are independent claims. 


Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 7, 8, 11, 12, 17, 18 and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over Singh (20180240356) in further view of Lydon (20090112669) in further view of Dewan (20130236860) 

Regarding claim 1, Singh teaches a computer-implemented method, performed by one or more computer devices, the method comprising: and a plurality of commands, (Fig 2B, 3A, 0039, discloses making function calls or commands) performing a correction procedure on the deliverable, (0006, discloses finding a closely related correct code submission and that is used to correct the incorrect code submission) wherein the correction procedure comprises, for each of the plurality of commands:  transforming a respective command into a structure of keywords, the keywords comprising functions and operators executable by the one or more computer devices, (Fig. 2B, depicts operators and 0072, discloses replacing/renaming the variables from the incorrect submission to the names of variables in the correct submission and 0015,Fig. 3A, extracting the statements for each of the variables in the incorrect code submission and mapping the variables to code segments and Fig. 4A, ,0074, discloses after replacing the variables generating an abstract syntax tree and 0077, discloses nodes that represent a subpart of an entire expression in an abstract syntax tree. The examiner interprets the variables of the incorrect code are replaced with the name of variables from the correct code submission and the replaced names of variables are the keywords that are then represented in the abstract syntax tree.) the structure associated with a flow of execution, (0007, discloses determining correct flow representations and 0041-0042, discloses making a node by node comparison by comparing abstract syntax trees having matching flow representations and 0064, discloses a control flow structure and 0074, discloses the abstract syntax tree ) the structure including a plurality of nodes, (0088, Fig. 5A, depicts a plurality of nodes within an abstract syntax tree) the plurality of nodes including a root node and plurality of parent nodes, (Fig. 5A, 0088, discloses a root node and 0078, discloses children nodes which implies parent nodes) each parent node of the plurality of parent nodes having at least one child node, (Fig. 4A and 0084, discloses children nodes and 0077-0078, discloses each abstract syntax tree includes nodes that represent a sub-part of the entire expression (each parent node has a child node)) each parent node of the plurality of parent nodes including a keyword in the respective command; (Fig. 4A,0020,0075, discloses non-leaf nodes that include expressions and leaf nodes contain operators and 0067, discloses each node represents a construct in source code) traversing the structure according to the flow of execution, (0020, 0040-0041, discloses creating an abstract syntax tree that is associated with the incorrect flow representation and making a node by node comparison according to the correct flow representation) executing one or more keywords at one or more parent nodes of the plurality of parent nodes;  (0075, discloses non-leaf nodes that include expressions and 0044, discloses using the code correction code system tests each of the changes between the incorrect and correct code submission to cause the test cases to execute properly (output)) and determining an output of the respective command based on the execution of the one or more keywords at the one or more parent nodes of the plurality of parent nodes; (0072, discloses replacing the variables in the incorrect code with the names of the variables of the correct code (keywords) and 0044, discloses using the code correction code system tests each of the changes between the incorrect and correct code submission to cause the test cases to execute properly (output) and Figs. 4A-4E, 0079-0083, discloses matching the closest matching correct code and substituting the variables within each node.  The figures depict parent nodes within the abstract syntax trees of the incorrect and correct codes with variables (keywords transformed in the incorrect code to match the correct code) within the parent nodes that are then executed within the functions)
Singh fails to teach receiving a job from a plurality of priority queues, using the outputs of the plurality of commands to generate either a first display or a second display depending on whether the priority queue from which the job was received is associated with a first priority or a second priority;
Lydon teaches receiving a job from a plurality of priority queues, (Fig.  Column 9 55-65, Column 10 16-46, and Column 11 1-65, discloses code reviews in queues using a FIFO and concurrent program sessions are established with the system receiving and routing source code execution requests through each con-current sessions using the application server to route to one of the specific categories or metrics of programming servers as well and categorizing the type of coding task request, receiving a particular coding assignment from an individual into a queue and selecting a particular programming server depending on criteria or factors of the received programming assignment including the language of the program the code is written in.  This is done to distribute the workload amongst multiple servers in order to make the system more efficient. Column 12 40-65, discloses queues for individual programming servers that are in addition to the queue that has been assigned to a program server but not yet selected for evaluation and Column 12 10-25, discloses criteria selection metrics such as current number of assigned codes to a programming server and a time period for duration for returning results of the latest executing coded assignment at the particular programming server and selecting ) using the outputs of the plurality of commands to generate either a first display or a second display depending on whether the priority queue from which the job was received is associated with a first priority or a second priority;  (Column 13 20-67-Column 14 1-27, discloses computing load balancing and reassigning software execution code from one programming server to another if for example one programming server has five tasks and another programming server has none.  The examiner interprets the system to have multiple queues.  One queue is where the software execution code assignments are received and other queues consist of each of the programming servers that are assigned specific tasks based on the type of submitted code assignment and computed metrics.  The examiner interprets that the main system queue receives the code assignments first and assigns the code assignments to specific program servers unique to the task.  The assigned tasks to program servers also may fall into another queue at the specific program server and be reassigned to a different program server.  The examiner interprets receiving a deliverable from a plurality of queues (system queue and programming server queues).  And 0009-0013, discloses a computer code contest with a code assignment to be scored and 0048, 0056, 0060, 0061, discloses tasks such as code compilation, code testing, and rating generation that are computationally intensive and each of these operations are queued and provided to engines 344-352 to in order of receipt and 0060-0063, discloses a contest server 216 that includes a code testing engine 352, a rating engine 348, compilation engine 344 and 0014, discloses one or more competitions maybe held.  The examiner interprets that coded submissions in the contest are queued in multiple queues in the system on the server that prioritizes the compilation, testing, and rating of the submitted work)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Singh to incorporate the teachings of Lydon.  Doing so would allow the determination of a deliverable to be tested appropriately according to the requirements of the assignment by automatically checking for both syntax and validity of the submitted coded assignment to provide feedback if the deliverable failed to compile and provide the deliverable to the grading system to be graded and provide feedback based on the results for each of the requirements of the assignment.
Singh and Lydon fails to teach the job including a deliverable, the deliverable being written in a first programming language;  the commands being separate from the deliverable and being written in a correction system language that is configured to evaluate deliverables written in first programming language, each of the commands comprising executable code that is formatted for at least one of testing or grading the deliverable;
 Dewan teaches the job including a deliverable (Figs. 2, 0019-0020, 0029, Fig. 3, 304,306,308,0029, discloses users taking an exam and provided predefined functions (commands) for the test taker to use with their own code for a program to determine competency in programming) the deliverable being written in a first programming language; (0029, discloses the user may enter code using any programming language they choose) the commands being separate from the deliverable and being written in a correction system language that is configured to evaluate deliverables written in the first programming language, (0024, 0029, discloses the user may enter code using any programming language they choose and 0020, discloses the evaluation model 114 includes a transformation module 1245 that transforms the test-taker’s input to one or more of a compiled code, an interpreted code, a flow graph, an object code or an executable code. And 0029-0032, discloses pre-code and post-code provided to the user or test taker where the test taker may or may not choose to alter the provided code or may not be allowed to modify the provided code at all at 310, the evaluation module 114 receives the pre-code, post-code which are pre compiled for the test engine and combines with the test taker’s code to determine if the program compiles.  Fig. 3, 304, depict the user receiving provided code and 0007, discloses an evaluation module that uses the predefined code and the user’s input to execute the program and 0019, discloses that the predetermined provide code can include functions and 0024, discloses predetermined fragments of code provided to the user taking an exam that may or may not be editable for the user. One of ordinary skill in the art would recognize that some languages using an interpreter such as JavaScript, Python, Ruby use interpreters and programming languages such as C, C++, and Java use compilers and therefore different languages maybe used by the user compared to the provided post-code and pre-code.  The examiner interprets that since the predefined code functions are not editable and the user may code with any programming language they choose the evaluation module maybe written in a different programming language then the user’s written code) and each of the commands comprising executable code that is formatted for at least one of testing or grading the deliverable;  (0005, 0009,0023, discloses evaluating a software program and generating an evaluation program including at least one or more test cases that are associated with the first identified attribute.  Each of the generated test cases is configured to be applied as one or more test inputs to a corresponding attributes in the submitted software program. The examiner interprets each of the test cases as a command to be executed to evaluate the submitted software program code that is separate from the commands (generated test cases)) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Singh and Lydon to incorporate the teachings of Dewan.  Doing so would allow the commands to be stored with the grading system and commands to be separate from the submitted software program such that multiple submitted software programs could be graded for multiple submitted program assignments.

Regarding claim 2, Singh, Lydon, and Dewan teaches the computer-implemented method of Claim 1. Singh teaches each of the plurality of commands being executable for validating a check of a task associated with the deliverable. (0005, discloses a programming code submission that is completely accurate to complete a task that is used to correct the incorrect programming submission and 0007, discloses test cases used to correct the code)

Regarding claim 7, Singh, Lydon, and Dewan teaches the computer-implemented method of Claim 3.  Singh teaches further comprising receiving the outputs of the plurality of commands. (0007, discloses testing the code using test cases and determining if the code submissions correctly execute the tests)

Regarding claim 8, Singh, Lydon, and Dewan teaches the computer-implemented method of Claim 1. Singh teaches further comprising parsing the respective command to extract each keyword in the respective command. (0069, discloses extracting for each of the statements for the variables in the correct and incorrect code submission.  The examiner interprets the variables as the keywords and one of ordinary skill in the art would recognize parsing is commonly known procedure in extracting content from content documents)

Regarding claim 11, Singh teaches the job including a deliverable and a plurality of commands; (0003,0007, discloses receiving programming code submissions for programming assignments and Fig. 2B, depicts codes with commands and 0040, discloses functions) performing a correction procedure on the deliverable, (0006, discloses finding a closely related correct code submission and that is used to correct the incorrect code submission) transforming a respective command into a structure of keywords, (0072, discloses replacing/renaming the variables from the incorrect submission to the names of variables in the correct submission and 0015,Fig. 3A, extracting the statements for each of the variables in the incorrect code submission and mapping the variables to code segments and Fig. 4A, ,0074, discloses after replacing the variables generating an abstract syntax tree and 0077, discloses nodes that represent a subpart of an entire expression in an abstract syntax tree. The examiner interprets the variables of the incorrect code are replaced with the name of variables from the correct code submission and the replaced names of variables are the keywords that are then represented in the abstract syntax tree.) the structure associated with a flow of execution, (0007, discloses determining correct flow representations and 0041-0042, discloses making a node by node comparison by comparing abstract syntax trees having matching flow representations and 0064, discloses a control flow structure and 0074, discloses the abstract syntax tree) the structure including a plurality of nodes, (0088, Fig. 5A, depicts a plurality of nodes within an abstract syntax tree) the plurality of nodes including a root node and plurality of parent nodes, (Fig. 5A, 0088, discloses a root node and 0078, discloses children nodes which implies parent nodes) each parent node of the plurality of parent nodes having at least one child node, (Fig. 4A and 0084, discloses children nodes and 0077-0078, discloses each abstract syntax tree includes nodes that represent a sub-part of the entire expression (each parent node has a child node)) each parent node of the plurality of parent nodes including a keyword in the respective command; (Fig. 4A,0020,0075, discloses non-leaf nodes that include expressions and leaf nodes contain operators and 0067, discloses each node represents a construct in source code) traversing the structure according to the flow of execution, (0020, 0040-0041, discloses creating an abstract syntax tree that is associated with the incorrect flow representation and making a node by node comparison according to the correct flow representation) executing one or more keywords at one or more parent nodes of the plurality of parent nodes;  (0075, discloses non-leaf nodes that include expressions and 0044, discloses using the code correction code system tests each of the changes between the incorrect and correct code submission to cause the test cases to execute properly (output)) determining an output of the respective command based on the execution of the one or more keywords at the one or more parent nodes of the plurality of parent nodes; (0072, discloses replacing the variables in the incorrect code with the names of the variables of the correct code (keywords) and 0044, discloses using the code correction code system tests each of the changes between the incorrect and correct code submission to cause the test cases to execute properly (output) and Figs. 4A-4E, 0079-0083, discloses matching the closest matching correct code and substituting the variables within each node.  The figures depict parent nodes within the abstract syntax trees of the incorrect and correct codes with variables (keywords transformed in the incorrect code to match the correct code) within the parent nodes that are then executed within the functions)
Singh fails to teach receiving a job from a plurality of priority queues, using the outputs of the plurality of commands to generate either a first display or a second display depending on whether the priority queue from which the job was received is associated with a first priority or a second priority;
Lydon teaches receiving a job from a plurality of priority queues, (Fig.  Column 9 55-65, Column 10 16-46, and Column 11 1-65, discloses code reviews in queues using a FIFO and concurrent program sessions are established with the system receiving and routing source code execution requests through each con-current sessions using the application server to route to one of the specific categories or metrics of programming servers as well and categorizing the type of coding task request, receiving a particular coding assignment from an individual into a queue and selecting a particular programming server depending on criteria or factors of the received programming assignment including the language of the program the code is written in.  This is done to distribute the workload amongst multiple servers in order to make the system more efficient. Column 12 40-65, discloses queues for individual programming servers that are in addition to the queue that has been assigned to a program server but not yet selected for evaluation and Column 12 10-25, discloses criteria selection metrics such as current number of assigned codes to a programming server and a time period for duration for returning results of the latest executing coded assignment at the particular programming server and selecting ) using the outputs of the plurality of commands to generate either a first display or a second display depending on whether the priority queue from which the job was received is associated with a first priority or a second priority;  (Column 13 20-67-Column 14 1-27, discloses computing load balancing and reassigning software execution code from one programming server to another if for example one programming server has five tasks and another programming server has none.  The examiner interprets the system to have multiple queues.  One queue is where the software execution code assignments are received and other queues consist of each of the programming servers that are assigned specific tasks based on the type of submitted code assignment and computed metrics.  The examiner interprets that the main system queue receives the code assignments first and assigns the code assignments to specific program servers unique to the task.  The assigned tasks to program servers also may fall into another queue at the specific program server and be reassigned to a different program server.  The examiner interprets receiving a deliverable from a plurality of queues (system queue and programming server queues).  And 0009-0013, discloses a computer code contest with a code assignment to be scored and 0048, 0056, 0060, 0061, discloses tasks such as code compilation, code testing, and rating generation that are computationally intensive and each of these operations are queued and provided to engines 344-352 to in order of receipt and 0060-0063, discloses a contest server 216 that includes a code testing engine 352, a rating engine 348, compilation engine 344 and 0014, discloses one or more competitions maybe held.  The examiner interprets that coded submissions in the contest are queued in multiple queues in the system on the server that prioritizes the compilation, testing, and rating of the submitted work)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Singh to incorporate the teachings of Lydon.  Doing so would allow the determination of a deliverable to be tested appropriately according to the requirements of the assignment by automatically checking for both syntax and validity of the submitted coded assignment to provide feedback if the deliverable failed to compile and provide the deliverable to the grading system to be graded and provide feedback based on the results for each of the requirements of the assignment.
Singh and Lydon fails to teach the job including a deliverable the deliverable being written in a first programming language;  the commands being separate from the deliverable and being written in a correction system language that is configured to evaluate deliverables written in first programming language, each of the commands comprising executable code that is formatted for at least one of testing or grading the deliverable;
 Dewan teaches the job including a deliverable (Figs. 2, 0019-0020, 0029, Fig. 3, 304,306,308,0029, discloses users taking an exam and provided predefined functions (commands) for the test taker to use with their own code for a program to determine competency in programming) the deliverable being written in a first programming language; (0029, discloses the user may enter code using any programming language they choose) the commands being separate from the deliverable and being written in a correction system language that is configured to evaluate deliverables written in the first programming language, (0024, 0029, discloses the user may enter code using any programming language they choose and 0020, discloses the evaluation module 114 includes a transformation module 1245 that transforms the test-taker’s input to one or more of a compiled code, an interpreted code, a flow graph, an object code or an executable code. And 0029-0032, discloses pre-code and post-code provided to the user or test taker where the test taker may or may not choose to alter the provided code or may not be allowed to modify the provided code at all at 310, the evaluation module 114 receives the pre-code, post-code which are pre compiled for the test engine and combines with the test taker’s code to determine if the program compiles.  Fig. 3, 304, depict the user receiving provided code and 0007, discloses an evaluation module that uses the predefined code and the user’s input to execute the program and 0019, discloses that the predetermined provide code can include functions and 0024, discloses predetermined fragments of code provided to the user taking an exam that may or may not be editable for the user. One of ordinary skill in the art would recognize that some languages using an interpreter such as JavaScript, Python, Ruby use interpreters and programming languages such as C, C++, and Java use compilers and therefore different languages maybe used by the user compared to the provided post-code and pre-code.  The examiner interprets that since the predefined code functions are not editable and the user may code with any programming language they choose the evaluation module maybe written in a different programming language then the user’s written code) and each of the commands comprising executable code that is formatted for at least one of testing or grading the deliverable;  (0005, 0009,0023, discloses evaluating a software program and generating an evaluation program including at least one or more test cases that are associated with the first identified attribute.  Each of the generated test cases is configured to be applied as one or more test inputs to a corresponding attributes in the submitted software program. The examiner interprets each of the test cases as a command to be executed to evaluate the submitted software program code that is separate from the commands (generated test cases)) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Singh and Lydon to incorporate the teachings of Dewan.  Doing so would allow the commands to be stored with the grading system and commands to be separate from the submitted software program such that multiple submitted software programs could be graded for multiple submitted program assignments.

Regarding claim 12, Singh, Lydon, and Dewan teaches the non-transitory computer-readable storage media of Claim 11.  Singh teaches each of the plurality of commands being executable for validating a check of a task associated with the deliverable. (0005, discloses a programming code submission that is completely accurate to complete a task that is used to correct the incorrect programming submission and 0007, discloses test cases used to correct the code)

Regarding claim 17, Singh, Lydon, and Dewan teach the non-transitory computer-readable storage media of Claim 13.  Singh teaches storing one or more further instructions which, when executed by the one or more computing devices, further cause: receiving the outputs of the plurality of commands. Singh teaches further comprising receiving the outputs of the plurality of commands. (0007, discloses testing the code using test cases and determining if the code submissions correctly execute the tests)

Regarding claim 18, Singh, Lydon, and Dewan teach the non-transitory computer-readable storage media of Claim 11. Singh teaches storing one or more further instructions which, when executed by the one or more computing devices, further cause:  parsing the respective command to extract each keyword in the respective command. (0069, discloses extracting for each of the statements for the variables in the correct and incorrect code submission.  The examiner interprets the variables as the keywords and one of ordinary skill in the art would recognize parsing is commonly known procedure in extracting content from content documents)

Regarding claim 21, Singh teaches a computer-implemented method comprising: performed by one or more computer devices, the method comprising:  the computer program correction job including a set of computer program source code statements for evaluation and a plurality of commands, (0003,0007, discloses receiving programming code submissions for programming assignments and Fig. 2B, depicts codes with commands and 0040, discloses functions) performing a correction procedure on the set of computer program source code statements by, (0006, discloses finding a closely related correct code submission and that is used to correct the incorrect code submission), for each of the plurality of commands:  transforming a respective command into a structure of keywords, (0072, discloses replacing/renaming the variables from the incorrect submission to the names of variables in the correct submission and 0015,Fig. 3A, extracting the statements for each of the variables in the incorrect code submission and mapping the variables to code segments and Fig. 4A, ,0074, discloses after replacing the variables generating an abstract syntax tree and 0077, discloses nodes that represent a subpart of an entire expression in an abstract syntax tree. The examiner interprets the variables of the incorrect code are replaced with the name of variables from the correct code submission and the replaced names of variables are the keywords that are then represented in the abstract syntax tree.) , the keywords comprising functions and operators executable by the one or more computer devices, (Fig. 2B, depicts operators and 0072, discloses replacing/renaming the variables from the incorrect submission to the names of variables in the correct submission and 0015,Fig. 3A, extracting the statements for each of the variables in the incorrect code submission and mapping the variables to code segments and Fig. 4A, ,0074, discloses after replacing the variables generating an abstract syntax tree and 0077, discloses nodes that represent a subpart of an entire expression in an abstract syntax tree. The examiner interprets the variables of the incorrect code are replaced with the name of variables from the correct code submission and the replaced names of variables are the keywords that are then represented in the abstract syntax tree.) the structure associated with a flow of execution of a correct version of a computer program represented in the set of computer program source code statements,  (0007, discloses determining correct flow representations and 0041-0042, discloses making a node by node comparison of the incorrect submission by comparing abstract syntax trees having matching flow representations with the correct software code and 0064, discloses a control flow structure and 0074, discloses the abstract syntax tree) the structure including a plurality of nodes, (0088, Fig. 5A, depicts a plurality of nodes within an abstract syntax tree) the plurality of nodes including a root node and plurality of parent nodes, (Fig. 5A, 0088, discloses a root node and 0078, discloses children nodes which implies parent nodes) each parent node of the plurality of parent nodes having at least one child node, (Fig. 4A and 0084, discloses children nodes and 0077-0078, discloses each abstract syntax tree includes nodes that represent a sub-part of the entire expression (each parent node has a child node) each parent node of the plurality of parent nodes including a keyword in the respective command; (Fig. 4A,0020,0075, discloses non-leaf nodes that include expressions and leaf nodes contain operators and 0067, discloses each node represents a construct in source code) traversing the structure according to the flow of execution, (0020, 0040-0041, discloses creating an abstract syntax tree that is associated with the incorrect flow representation and making a node by node comparison according to the correct flow representation) executing one or more keywords at one or more parent nodes of the plurality of parent nodes; (0075, discloses non-leaf nodes that include expressions and 0044, discloses using the code correction code system tests each of the changes between the incorrect and correct code submission to cause the test cases to execute properly (output)) determining an output of the respective command based on the execution of the one or more keywords at the one or more parent nodes of the plurality of parent nodes; (0072, discloses replacing the variables in the incorrect code with the names of the variables of the correct code (keywords) and 0044, discloses using the code correction code system tests each of the changes between the incorrect and correct code submission to cause the test cases to execute properly (output) and Figs. 4A-4E, 0079-0083, discloses matching the closest matching correct code and substituting the variables within each node.  The figures depict parent nodes within the abstract syntax trees of the incorrect and correct codes with variables (keywords transformed in the incorrect code to match the correct code) within the parent nodes that are then executed within the functions)
Singh fails to teach receiving a computer program correction job from a plurality of priority queues,  using the outputs of the plurality of commands to generate either a first display or a second display depending on whether the priority queue from which the job was received is associated with a first priority or a second priority;
	Lydon teaches receiving a computer program correction job from a plurality of priority queues, Fig.  Column 9 55-65, Column 10 16-46, and Column 11 1-65, discloses code reviews in queues using a FIFO and concurrent program sessions are established with the system receiving and routing source code execution requests through each con-current sessions using the application server to route to one of the specific categories or metrics of programming servers as well and categorizing the type of coding task request, receiving a particular coding assignment from an individual into a queue and selecting a particular programming server depending on criteria or factors of the received programming assignment including the language of the program the code is written in.  This is done to distribute the workload amongst multiple servers in order to make the system more efficient. Column 12 40-65, discloses queues for individual programming servers that are in addition to the queue that has been assigned to a program server but not yet selected for evaluation and Column 12 10-25, discloses criteria selection metrics such as current number of assigned codes to a programming server and a time period for duration for returning results of the latest executing coded assignment at the particular programming server and selecting) using the outputs of the plurality of commands to generate either a first display or a second display depending on whether the priority queue from which the job was received is associated with a first priority or a second priority; (Column 13 20-67-Column 14 1-27, discloses computing load balancing and reassigning software execution code from one programming server to another if for example one programming server has five tasks and another programming server has none.  The examiner interprets the system to have multiple queues.  One queue is where the software execution code assignments are received and other queues consist of each of the programming servers that are assigned specific tasks based on the type of submitted code assignment and computed metrics.  The examiner interprets that the main system queue receives the code assignments first and assigns the code assignments to specific program servers unique to the task.  The assigned tasks to program servers also may fall into another queue at the specific program server and be reassigned to a different program server.  The examiner interprets receiving a deliverable from a plurality of queues (system queue and programming server queues).  And 0009-0013, discloses a computer code contest with a code assignment to be scored and 0048, 0056, 0060, 0061, discloses tasks such as code compilation, code testing, and rating generation that are computationally intensive and each of these operations are queued and provided to engines 344-352 to in order of receipt and 0060-0063, discloses a contest server 216 that includes a code testing engine 352, a rating engine 348, compilation engine 344 and 0014, discloses one or more competitions maybe held.  The examiner interprets that coded submissions in the contest are queued in multiple queues in the system on the server that prioritizes the compilation, testing, and rating of the submitted work), 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Singh to incorporate the teachings of Lydon  Doing so would allow the determination of a deliverable to be tested appropriately according to the requirements of the assignment by automatically checking for both syntax and validity of the submitted coded assignment to provide feedback if the deliverable failed to compile and provide the deliverable to the grading system to be graded and provide feedback based on the results for each of the requirements of the assignment.
Singh and Lydon fail to teach the set of computer program source code statements being written in a first programming language, the commands being separate from the set of computer program source code statements deliverable and being written in a correction system language that is configured to evaluate computer program source code statements written in the first programming language each command comprising executable code that is formatted for at least one of testing or grading the set of computer program source code statements;
Dewan teaches the set of computer program source code statements being written in a first programming language, the commands being separate from the set of computer program source code statements deliverable and being written in a correction system language that is configured to evaluate computer program source code statements written in the first programming language (Figs. 2, 0019-0020, 0029, Fig. 3, 304,306,308,0029, discloses users taking an exam and provided predefined functions (commands) for the test taker to use with their own code for a program to determine competency in programming and 0029, discloses the user may enter code using any programming language they choose) each of the commands comprising executable code that is formatted for at least one of testing or grading the deliverable (0005, 0009,0023, discloses evaluating a software program and generating an evaluation program including at least one or more test cases that are associated with the first identified attribute.  Each of the generated test cases is configured to be applied as one or more test inputs to a corresponding attributes in the submitted software program. The examiner interprets each of the test cases as a command to be executed to evaluate the submitted software program code that is separate from the commands (generated test cases))
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Singh and Lydon to incorporate the teachings of Dewan.  Doing so would allow the commands to be stored with the grading system and commands to be separate from the submitted software program such that multiple submitted software programs could be graded for multiple submitted program assignments.

Claims 3, 5, 6, 10, 13, 15, 16, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Singh (20180240356) in further view of Lydon (20090112669) in further view of Dewan (20130236860) in further view of Du (20170278421)

Regarding claim 3, Singh, Lydon, and Dewan teaches the computer-implemented method of Claim 1. 
Singh, Lydon, and Dewan fail to teach further comprising: using identifiers to retrieve deliverables from a third party repository system; queueing each deliverable retrieved from the third party repository system into one of the plurality of priority queues.
Du teaches further comprising: using identifiers to retrieve deliverables from a third party repository system; (0031, discloses a code repository 150 that may include third-party repositories and 0060, discloses an identifier with the code stored in a repository) queueing each deliverable retrieved from the third party repository system into one of the plurality of priority queues.  (0228-0029, discloses checking outputs for the validity of the answers prior to grading and 0029, discloses checking for syntactic correctness prior to grading and 0030, disclose receiving the code from a repository)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Singh, Lydon, and Dewan to incorporate the teachings of Du.  Doing so would allow the determination of a deliverable to be identified and to be placed into an appropriate queue allowing deliverables with a higher priority to be testing prior to lesser priority deliverables.

Regarding claim 5, Singh, Lydon, and Dewan teaches the computer-implemented method of Claim 3. Singh, Lydon, and Dewan fails to teach wherein deliverables for testing are queued in one or more queues of the plurality of priority queues that are of a first priority and deliverables for grading are queued in one or more queues of the plurality of priority queues that are of a second priority.
Du teaches wherein deliverables for testing are queued in one or more queues of the plurality of priority queues that are of a first priority and deliverables for grading are queued in one or more queues of the plurality of priority queues that are of a second priority. (0028-0030, discloses prior to grading running a validity check on the results and capturing syntactic errors form the interpreter and the compiler and 0053,0067, discloses pre-checking the answer for validity and a resulting dataset that failed will not be processed by the grading system The examiner interprets that deliverables have a first priority of being checked for syntactic and validity prior to be checked for grading)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Singh, Lydon, and Dewan to incorporate the teachings of Du.  Doing so would allow deliverables with higher priority to be tested ahead of other deliverables with lower priorities allowing students to test their cases prior to an assignment deadline.

Regarding claim 6, Singh, Lydon, and Dewan teaches the computer-implemented method of Claim 5. Singh, Lydon, and Dewan fail to teach wherein each of the deliverables for grading is automatically retrieved for queuing.
 Du teaches wherein each of the deliverables for grading is automatically retrieved for queuing. (0057, discloses the program is uploaded to a code repository and pushed to the grading engine)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Singh, Lydon, and Dewan to incorporate the teachings of Du.  Doing so would automate the process of the testing and grading system allowing freedom of the user of having to retrieve the deliverables and manually add them to the system queue.

Regarding claim 10, Singh, Lydon, and Dewan teaches the computer-implemented method of Claim 1. Singh, Lydon, and Dewan fail to teach wherein the one or more keywords are executed in a container.
Dun teaches wherein the one or more keywords are executed in a container.  (0029, discloses executing the code within a container.  One of ordinary skill in the art would recognize that variables can be named and used throughout the code and interpreted as keywords)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Singh, Lydon, and Dewan to incorporate the teachings of Du.  Doing so limit the impact of malicious code such as infinite recursion of code if there is no stoppage of the flow of execution defined.

Regarding claim 13, Singh, Lydon, and Dewan teaches the non-transitory computer-readable storage media of Claim 11. 
Singh, Lydon, and Dewan fail to teach storing one or more further instructions which, when executed by the one or more computing devices, further cause:  using identifiers to retrieve deliverables from a third party repository system; queueing each deliverable retrieved from the third party repository system into one of the plurality of priority queues
Du teaches storing one or more further instructions which, when executed by the one or more computing devices, further cause; (0031, discloses a code repository 150 that may include third-party repositories and 0060, discloses a identifier with the code stored in a repository) queueing each deliverable retrieved from the third party repository system into one of the plurality of priority queues.  (0228-0029, discloses checking outputs for the validity of the answers prior to grading and 0029, discloses checking for syntactic correctness prior to grading and 0030, disclose receiving the code from a repository)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Singh and Lydon to incorporate the teachings of Du.  Doing so would allow the determination of a deliverable to be identified and to be placed into an appropriate queue allowing deliverables with a higher priority to be testing prior to lesser priority deliverables.

Regarding claim 15, Singh, Lydon, and Dewan teach the non-transitory computer-readable storage media of Claim 13.
Singh, Lydon, and Dewan fail to teach wherein deliverables for testing are queued in one or more queues of the plurality of priority queues that are of a first priority and deliverables for grading are queued in one or more queues of the plurality of priority queues that are of a second priority.
Du teaches wherein deliverables for testing are queued in one or more queues of the plurality of priority queues that are of a first priority and deliverables for grading are queued in one or more queues of the plurality of priority queues that are of a second priority. (0028-0030, discloses prior to grading running a validity check on the results and capturing syntactic errors form the interpreter and the compiler and 0053,0067, discloses pre-checking the answer for validity and a resulting dataset that failed will not be processed by the grading system The examiner interprets that deliverables have a first priority of being checked for syntactic and validity prior to be checked for grading)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Singh, Lydon, and Dewan to incorporate the teachings of Du.  Doing so would allow deliverables with higher priority to be tested ahead of other deliverables with lower priorities allowing students to test their cases prior to an assignment deadline.

Regarding claim 16, Singh, Lydon, and Dewan fail to teach the non-transitory computer-readable storage media of Claim 15.
Singh, Lydon, and Dewan fail to teach wherein each of the deliverables for grading is automatically retrieved for queuing.  
Du teaches wherein each of the deliverables for grading is automatically retrieved for queuing. (0057, discloses the program is uploaded to a code repository and pushed to the grading engine)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Singh, Lydon, and Dewan to incorporate the teachings of Du.  Doing so would automate the process of the testing and grading system allowing freedom of the user of having to retrieve the deliverables and manually add them to the system queue.

Regarding claim 20, Singh, Lydon, and Dewan teach the non-transitory computer-readable storage media of Claim 11.
Singh, Lydon, and Dewan fail to teach wherein the one or more keywords are executed in a container.  
Du teaches wherein the one or more keywords are executed in a container.  (0029, discloses executing the code within a container.  One of ordinary skill in the art would recognize that variables can be named and used throughout the code and interpreted as keywords)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Singh, Lydon, and Dewan to incorporate the teachings of Du.  Doing so limit the impact of malicious code such as infinite recursion of code if there is no stoppage of the flow of execution defined.

Claims 4 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Singh (20180240356) in further view of Lydon (20090112669) in further view of Dewan (20130236860) in further view of Du (20170278421) in further view of Grillo (20150205600)

Regarding claim 4, Singh, Lydon, Dewan and Du teach the computer-implemented method of Claim 3. Singh, Lydon, Dewan, and Du fails to teach wherein each of the identifiers identifies a specific repository on the third party repository system, a specific directory in the specific repository, and a specific file.
Grillo teaches wherein each of the identifiers identifies a specific repository on the third party repository system, a specific directory in the specific repository, and a specific file. (0043, discloses including a directory identifier of a directory of a repository 107 and an identifier of the owner and the examiner notes that Dewan has disclosed a third party repository (0031))
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Singh, Lydon, Dewan and Du to incorporate the teachings of Grillo.  Doing so would allow the system to locate the deliverable to be stored in a specific location and specified repository according to assignment requirements in order for the deliverable to be automatically retrieved and tested.

Regarding claim 14, Singh, Lydon, Dewan and Du teach the non-transitory computer-readable storage media of Claim 13.
Singh, Lydon, Dewan and Du fail to teach wherein each of the identifiers identifies a specific repository on the third party repository system, a specific directory in the specific repository, and a specific file.
Grillo teaches wherein each of the identifiers identifies a specific repository on the third party repository system, a specific directory in the specific repository, and a specific file. (0043, discloses including a directory identifier of a directory of a repository 107 and an identifier of the owner and the examiner notes that Dewan has disclosed a third party repository (0031))
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Singh, Lydon, Dewan and Du to incorporate the teachings of Grillo.  Doing so would allow the system to locate the deliverable to be stored in a specific location and specified repository according to assignment requirements in order for the deliverable to be automatically retrieved and tested.

Claims 9 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Singh (20180240356) in further view of Lydon (20090112669) in further view of Dewan (20130236860) in further view of Du (20170278421) in further view of Okano (20100313004)

Regarding claim 9, Singh, Lydon, and Dewan teaches the computer-implemented method of Claim 1. Singh, Lydon, and Dewan fail to teach further comprising stopping the flow of execution when one student error is raised.
Okano teaches further comprising stopping the flow of execution when one student error is raised. (0027, stopping executing when an error occurs. Further Singh disclose student submitted codes)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Singh, Lydon, and Dewan to incorporate the teachings of Okano.  Doing so limit the impact of malicious code such as infinite recursion of code if there is no stoppage of the flow of execution defined.

Regarding claim 19, Singh, Lydon, and Dewan teach the non-transitory computer-readable storage media of Claim 11
Singh, Lydon, and Dewan fail to teach storing one or more further instructions which, when executed by the one or more intermediary computing devices, further cause:  stopping the flow of execution when one student error is raised.
Okano teaches storing one or more further instructions which, when executed by the one or more intermediary computing devices, further cause:  stopping the flow of execution when one student error is raised. (0027, stopping executing when an error occurs. Further Singh and Dewan disclose student submitted codes)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Singh, Lydon, and Dewan to incorporate the teachings of Okano.  Doing so limit the impact of malicious code such as infinite recursion of code if there is no stoppage of the flow of execution defined.


Response to Arguments

Applicant’s arguments, see Remarks, filed 3/28/2022, with respect to the rejection(s) of claim(s) 1-21 under Singh, Jain and Du have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Singh in further view of Lydon in view of Dewan.  See detailed rejection above.


The applicant’s first argument (claims 1, 11, and 21, pages 8-9) regarding independent claims (Singh-Jain-Du) is the applied references could not have been obviously combined to obtain “receiving a job from a plurality of priority queues the job including a deliverable and a plurality of commands, the deliverable being written in a first programming language, the commands being separate from the deliverable and being written in a correction system language that is configured to evaluate deliverables written in the first programming language, each of the commands comprising executable code that is formatted for at least one of testing or grading the deliverable” The examiner cites Dewan. See detailed rejection above.

The applicant’s second argument (pages 8-10) regarding independent claims (Singh) is the applied references do not teach “The proposed Singh-Jain-Du combination also fails to disclose, teach, or suggest "performing a correction process on the deliverable, wherein the correction procedure comprises, for each of the plurality of commands: transforming a respective command into a structure of keywords, the keywords comprising functions and operators executable by the one or more computer devices ... traversing the structure according to the flow of execution, executing one or more keywords at one or more parent nodes of the plurality of parent nodes ... " as independent Claim 1, as amended, recites. Independent Claims 11 and 21 each recite a similar limitation. “ The examiner respectfully disagrees. Singh discloses (Fig. 2B,3A and 4A, depicts operators and keywords for variables the user has generated.  0015, 0072, discloses extracting the statements and replacing the variables with known variable names (keywords) and  0074-0077, discloses generating an abstract syntax tree to test the expressions and 0007, 0041-0042, discloses a flow of testing and testing node by node and 0077-0088, discloses parent and child nodes).  For this reason this argument is not persuasive.  See detailed rejection above.  



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN GOLDEN whose telephone number is (571)272-2128.  The examiner can normally be reached on Monday-Friday; 08:00a.m.-05.00 p.m. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVEN GOLDEN/
Examiner, Art Unit 2144


/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144